Citation Nr: 0838238	
Decision Date: 11/05/08    Archive Date: 11/18/08	

DOCKET NO.  05-18 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an extension for the assignment of a 100 
percent evaluation for status post right knee replacement.


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to August 
1965, and from July 1982 to June 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Philippines.

In a rating decision of August 2005, the RO awarded a 60 
percent evaluation for service-connected hypertrophic 
degenerative joint disease of the right knee, with total knee 
replacement, effective from March 1, 2005, the date of 
discontinuance of a previous 100 percent evaluation awarded 
pursuant to the provisions of 38 C.F.R. § 4.30 (based on 
postsurgical convalescence) and 38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (governing the ratings to be assigned following 
total knee replacement).  The veteran voiced no disagreement 
with that decision, with the result that the issue of an 
increased rating for the veteran's service-connected right 
knee disability is not currently before the Board.

The Board further notes that, based on a review of the file, 
the veteran has failed to perfect his appeal regarding the 
issue of an evaluation in excess of 60 percent for 
hypertropic degenerative disc disease of the lumbar spine, 
with radiographic evidence suggestive of spinal stenosis.  
Accordingly, that issue is also not currently before the 
Board for appellate review.

This case was previously before the Board in April 2007, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.


FINDINGS OF FACT

1.  In correspondence of May 23, 2007, the veteran was asked 
to clarify what, if any, issue or issues he wished to pursue 
before the Board of Veterans' Appeals.  Specifically, inquiry 
was made as to whether the veteran wished to pursue the issue 
of extension of the assignment of a 100 percent evaluation 
for status post right knee replacement.

2.  As of October 2008, the veteran had failed to respond to 
the aforementioned request for clarification regarding 
whether he wished to pursue the issue of extension of the 
assignment of a 100 percent evaluation for status post right 
knee replacement.


CONCLUSION OF LAW

The veteran failed to respond within a period of one year to 
the request for clarification as to whether he wished to 
pursue the issue of an extension for the assignment of a 100 
percent evaluation for status post right knee replacement.  
38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 3.158(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record in this case reveals that the sole 
issue perfected for appellate review has been characterized 
as entitlement to the extension of a 100 percent evaluation 
for the postoperative residuals of right total knee 
replacement.  In a rating decision of July 2004, the RO 
granted a 100 percent evaluation for hypertropic degenerative 
joint disease of the right knee for the period from January 
12, 2004 to February 28, 2005, based on the combined 
application of the provisions of 38 C.F.R. §§ 4.30 and 4.71a, 
Diagnostic Code 5055.  That same rating decision granted 
special monthly compensation on account of housebound status 
effective January 12, 2004, based on the veteran's being 
factually housebound due to his total right knee replacement 
as of that date.  The veteran's housebound status was to 
terminate on February 28, 2005, the date on which the veteran 
would no longer meet the schedular requirements for that 
benefit.  The veteran was advised by the RO of all of the 
aforementioned in correspondence of mid-July 2004.

In correspondence of January 2005, which correspondence, 
according to the RO, constituted an amendment to the 
aforementioned letter of July 2004, the veteran was, among 
other things, advised that his special monthly compensation 
based on housebound status was effective only until February 
28, 2005.  In February 2005, the veteran responded with a 
Notice of Disagreement, indicating that his right total knee 
replacement had been a "constant problem," and requesting 
that his special monthly compensation be extended, inasmuch 
as he had "not recovered from the surgical procedures on his 
right knee."

The RO, in correspondence of February 2005, acknowledged the 
veteran's Notice of Disagreement, but mistakenly took for the 
issue being contested that of entitlement to an extension of 
a 100 percent evaluation for the postoperative residuals of 
right total knee replacement, rather than restoration of the 
veteran's special monthly compensation based on housebound 
status, and, accordingly, proceeded with the issuance of a 
Statement of the Case.

The Board observes that, in May 2005, the veteran submitted a 
Substantive Appeal, apparently in response to the 
aforementioned Statement of the Case.  However, examination 
of that Substantive Appeal reveals that it could easily be 
construed as a continuing disagreement with the determination 
to terminate the veteran's housebound status as of February 
28, 2005.  This conclusion is further buttressed by a 
Deferred Rating Decision of August 2005, in which the RO 
acknowledged that special monthly compensation based on the 
need for the aid and attendance of another person had been 
granted effective March 1, 2005 (immediately following the 
termination of the veteran's housebound status), and that, 
based on the veteran's February 2005 Notice of Disagreement, 
it appeared that this was what he had been seeking all along.

In an attempt to remedy the aforementioned ambiguity, the 
Board, during the course of its April 2007 remand, requested 
that the veteran be contacted, and a request made that he 
clarify what, if any, issue or issues he wished to pursue 
before the Board.  More specifically, the veteran was asked 
to clarify whether he did, in fact, wish to pursue the issue 
of extension of the assignment of a 100 percent evaluation 
for status post right knee replacement.  

A review of the veteran's claims folder discloses that, in 
correspondence of May 23, 2007, it was requested that the 
veteran clarify what, if any, issue or issues he wished to 
pursue before the Board of Veterans' Appeals.  Specifically, 
the veteran was asked whether he wished to pursue the issue 
of the extension of the assignment of a 100 percent 
evaluation for status post right knee replacement.  However, 
further review of the veteran's claims folder reveals that he 
apparently never responded to the aforementioned request for 
clarification.

Pursuant to applicable law and regulation, and except as 
provided in 38 C.F.R. § 3.652 (2008), where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen, or for the purpose of determining 
continued entitlement, is not furnished within one year after 
the date of request, the claim will be considered abandoned.  
38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 3.158(a) (2008).  
In the case at hand, it is clear that the veteran has, in 
fact, failed to respond to the request for 
clarification/information within a period of one year of the 
request.  Under the circumstances, the Board is compelled to 
conclude that the veteran has, effectively, abandoned his 
claim for an extension of the assignment of a 100 percent 
evaluation for status post right knee replacement, and that 
the claim must, therefore, be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

The Court has held that when the interpretation of a statute 
is dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  The Court has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231- 32 (2000).

As there is no dispute as to the procedural development in 
this case, and since the issue in controversy remains 
unclear, there is no issue as to whether VA has complied with 
its duty to notify or assist the veteran.  38 U.S.C. §§ 5102, 
5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The issue of entitlement to an extension for the assignment 
of a 100 percent evaluation for status post right knee 
replacement is dismissed.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


